Citation Nr: 1413435	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-08 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, reopened and denied the claim for entitlement to service connection for a bilateral hearing loss disability.

In May 2013, the Board remanded the Veteran's claim to afford him a hearing.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Philadelphia, Pennsylvania RO in October 2013.  A transcript of the hearing is of record.

In December 2013, the Board remanded the Veteran's claim for further development, which has been completed, and the case has been returned to the Board for appellate consideration.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2012).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event in service.




CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. § 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

With regard to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and their representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a) (West 2012); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided adequate VCAA notice with respect to his claim in an April 2010 letter, prior to the May 2010 rating decision on appeal.  As such, VA has satisfied its duty to notify with respect to the Veteran's claim.  

Duty to Assist 

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2013).  The RO attempted to obtain the Veteran's service treatment records, but the Veteran's records were involved in a fire related incident and are unavailable.  Where service records have been lost or destroyed through no fault of the Veteran, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board notes that the February 2014 medical opinion references VA treatment records of the Veteran obtaining hearing aids that are not associated with the claims file.  As will be discussed in greater detail below, however, the Veteran's claim hinges not on whether he has a current diagnosis of a bilateral hearing loss disability, but whether such disability is related to his military service.  As VA treatment relating to obtaining hearing aids would fail to demonstrate anything other than a current bilateral hearing loss disability, which is conceded, a remand to obtain such records would serve no useful purpose and would in no way be of benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  As such, the Board finds that VA has satisfied its duty to assist with the procurement of records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2013).  In relation to the claim on appeal, the Veteran was provided with a May 2010 VA audio examination.  The Board remanded the Veteran's claim in December 2013 to obtain a medical opinion as to whether it is at least as likely as not that the Veteran's hearing loss disability is caused or aggravated by established in-service noise exposure and specifically instructed the examiner to discuss the Veteran's competent and credible lay statements regarding his decreased hearing acuity in service.  The requested medical opinion was obtained in February 2014.  The February 2014 medical opinion was adequate because the examiner reviewed the claims file and considered and addressed the Veteran's contentions, including addressing the Veteran's competent and credible lay statements regarding his decreased hearing acuity in service.  Based on the foregoing, the Board finds the February 2014 medical opinion to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.

II.  Service Connection

The Veteran seeks service connection for a bilateral hearing loss disability.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with a bilateral hearing loss disability within one year of service; indeed, it was not diagnosed until decades after service, with the May 2010 VA audio examination the earliest diagnosis of record.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for a bilateral hearing loss disability, Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2013), discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).



Analysis 

The Veteran contends that his bilateral hearing loss disability is a result of his service.  The Veteran served in the Army Infantry as a rifleman.  The Veteran served in Korea and was awarded the Combat Infantryman Badge.  He stated he was exposed to various forms of excessive noise, such as tanks, cannons, rifles, machine guns and grenades and that hearing protection was not worn.  See May 2010 VA Audio Examination.  Exposure to significant acoustic trauma is thus likely and may be presumed. 

As discussed above, the Veteran's service treatment records were unavailable.    

The Veteran first filed a claim for a bilateral hearing disability in May 2004, claiming on the VA Form 21-526 "hearing problems both ears from MOS duty in service" and that the disability began in 1954.  This claim was denied in a November 2004 rating decision. 

The Veteran again filed a claim for a bilateral hearing loss disability in January 2008, claiming on the VA Form 21-526 "hearing condition both ears (from artillery in service)" and that the disability began in 2006.  This claim was denied in a September 2008 rating decision. 

The Veteran filed the claim on appeal for a bilateral hearing loss disability in March 2010, claiming on the VA Form 21-526 "Loss of Hearing Both Ears" and that the disability began in January 1953.  Included on the form was a notation that the loss of hearing was from loud noises while serving in the Army Infantry.    

The Veteran was afforded a VA audio examination in May 2010.  The Veteran reported that he believed the onset of his bilateral hearing loss was in 1951 and that it has gotten worse over the years.  Post-service, the Veteran reported working as a machinist for over 28 years, but denied excessive occupational noise exposure.  The Veteran also denied recreational noise exposure.  Based on the audiological evaluation results from this examination, a current bilateral hearing loss disability is established.  See 38 C.F.R. § 3.385 (2013).  As to etiology of the Veteran's bilateral hearing loss disability, the examiner stated the Veteran's "hearing loss is less likely as not caused as a result of noise exposure while in the military.  His type of hearing loss that he is currently manifesting is not a typical pattern of a noise induced hearing loss.  There was also no evidence available of a hearing loss at discharge or within a year of discharge".     

In his July 2010 Notice of Disagreement and March 2011 Form 9, the Veteran argued that his bilateral hearing loss disability was due to his in-service noise exposure.  At the October 2013 hearing, the Veteran reiterated his in-service noise exposure, including to artillery, bombs, grenades and guns.  The Veteran also reiterated his lack of post-service noise exposure and stated that "the damage was done" in an apparent reference to his in-service noise exposure.  

As previously discussed, the Board remanded the Veteran's claim in December 2013 for a medical opinion, which was obtained in February 2014.  The reviewer indicated that the claims file was reviewed.  The reviewer noted that the "first report of hearing loss by the veteran noted in the [claims file] is from 2004", which presumably is a reference to the May 2004 claim discussed above.  The medical opinion discussed the Veteran's in-service noise exposure, as well as the Veteran's statements regarding decreased hearing acuity in service.  The reviewer concluded "[a]lthough the [patient] may credibly believe that his problems started in the service, there is absolutely no evidence to support his statement.  Had he sought medical care in the decades prior to 2004, this might tip the scale in support of the veteran's claim.  No such information is provided anywhere in the record.  For this reason, it is therefore less likely than not that the veteran's current hearing loss is caused or aggravated by established in-service noise exposure."

Having reviewed the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral hearing loss disability.

In reaching that conclusion, the Board finds the opinion expressed in the February 2014 medical opinion to be of significant probative value.  The opinion was based on a review of the claims file and addressed the Veteran's contentions.  Further, a complete and through rationale is provided for the opinion rendered.  It is clear the reviewer addressed the Veteran's contentions regarding decreased hearing acuity in service, but based on a lack of complaints or medical treatment after separation from service in December 1952 until 2004, found that it was less likely than not that the Veteran's bilateral hearing loss disability was caused or aggravated his in-service noise exposure.  The reviewer's conclusion is fully explained and consistent with the evidence of record.  Consequently, the Board finds the February 2014 medical opinion to be the most probative evidence of record as to whether the Veteran's current bilateral hearing loss disability is related to service.    

The Board has considered the Veteran's report of bilateral hearing loss beginning in-service, which suggests the possibility that he has had a continuity of decreased hearing acuity from service.  The Board is aware of the provisions of 38 C.F.R.       § 3.303(b) (2013), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as hearing loss, specifically listed in 3.309(a).  Cf. Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  That said, while the Veteran is competent to report a continuity of symptomatology, a hearing loss disability for VA purposes is based on whether the level of hearing acuity at multiple frequencies meets the criteria of 38 C.F.R. § 3.385 (2013) to be considered a hearing loss disability for VA purposes.  Considering the Veteran's report of bilateral hearing loss beginning in service, but with a lack of audiometric findings until May 2010, the Board does not find that the Veteran's lay reports of continuity of symptomatology alone are sufficient to establish entitlement to service connection for a bilateral hearing loss disability in light of the mechanical nature of determining a hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As to the Veteran's general contentions that his bilateral hearing loss disability was incurred in or is otherwise related to his military service, given the Veteran's lack of demonstrated medical expertise, the Board finds that the February 2014 medical opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's current bilateral hearing loss disability and his military service, and the Board is of the opinion that this opinion ultimately outweighs the Veteran's contentions as to etiology.  See id.; see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In summary, a bilateral hearing loss disability was not medically diagnosed until decades after service in May 2010.  No medical professional, moreover, has ever linked the Veteran's current bilateral hearing loss disability to service, and, in fact, there is medical evidence to the contrary.  Moreover, the Board does not find the Veteran competent to diagnose a hearing loss disability for VA purposes based on the provisions of 38 C.F.R. § 3.385 and ultimately finds the Veteran's contentions of a relationship between his current bilateral hearing loss disability and his military service heavily outweighed by the February 2014 medical opinion.  The Board concludes that the preponderance of the evidence is against the claim and that service connection for a bilateral hearing loss disability is not warranted.  38 U.S.C.A. § 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 
   
ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


